Citation Nr: 1027208	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for a disability manifested 
by impaired vision.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to December 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that new and material evidence 
had not been submitted to reopen a claim of service connection 
for hypertension and denied entitlement to service connection for 
bilateral tinnitus and service connection for vision affliction.

In March 2010, the Veteran failed to appear at a hearing before 
the Board at the RO.  Notice of this hearing was sent to the 
Veteran's last known address in February 2010.  Therefore, the 
request for a hearing is considered withdrawn.  38 C.F.R. § 
20.704(d) (2009).  

The issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
hypertension and service connection for a disability manifested 
by impaired vision are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no clinical or lay evidence of current tinnitus.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in November 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the November 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and relevant records from 
various federal agencies.  In addition, the Veteran was provided 
a proper VA examination in November 2007 for his bilateral 
tinnitus claim.

The claims file contains information suggesting that the Veteran 
is receiving disability benefits with the Social Security 
Administration (SSA).  Generally, VA has the duty to acquire a 
copy of the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).  However, the Veteran has not 
reported current tinnitus and during a November 2007 VA 
examination he stated that he does not have the claimed 
disability.  Inasmuch as he is denying any current disability, it 
is highly unlikely that the Social Security records would contain 
any reports of current tinnitus.  Indeed, the Veteran has not 
contended that these records are relevant to his claim.  Hence, 
the SSA records could not serve to substantiate the claim, and VA 
has no obligation to seek those records.  Golz v. Shinseki, 590 
F.3d 1317, 1321 (Fed. Cir. 2010).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Analysis

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service 
connection, it is not necessary that the disability be present on 
the most recent examination.  Instead, it need only be shown that 
the disability was present at some point since the claim was 
filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, the evidence of record, including records of 
treatment for bilateral hearing loss, does not contain any 
mention of current tinnitus.  The Veteran stated during the 
November 2007 VA examination that he did not have current 
tinnitus and the examiner concluded that there was no diagnosis 
because the Veteran did not claim that he had that condition.  
The Veteran has not reported current tinnitus at any time during 
the current appeal.

Without evidence of a current disability, the weight of the 
evidence is against the claim, and it must be denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral tinnitus is denied.  



REMAND

A VAMC treatment record dated in February 2008 indicated that the 
Veteran was in receipt of SSA disability benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
where there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained.  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992); Cf. Golz v. Shinseki.  

As the SSA's disability determination and any related medical 
records have not yet been associated with the claims file, a 
remand is necessary to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain from 
SSA the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon 
concerning that claim.

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the 
claims file is returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


